United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1881
                                  ___________

International Brotherhood of           *
Electrical Workers, Local Union        *
No. 124,                               *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Smart Cabling Solutions, Inc.,         *
                                       *
            Appellant.                 *
                                  ___________

                            Submitted: November 15, 2006
                               Filed: February 1, 2007
                                ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

SMITH, Circuit Judge.

       Smart Cabling Solutions, Inc., ("Smart Cabling") appeals from the district
court's1 order granting summary judgment to the International Brotherhood of
Electrical Workers, Local Union No. 124 ("the Union"). We affirm.




      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
                                    I. Background
      Smart Cabling and the Union entered into a collective bargaining agreement,
which provided in part that any disputes preventing the renewal of the collective
bargaining agreement would be decided by binding arbitration.2 Three months before
the expiration of the agreement, Smart Cabling notified the Union that it intended to
withdraw from the entire agreement upon its expiration. Despite negotiations in two
meetings, the parties failed to renew the agreement before its expiration.

        Pursuant to the binding arbitration clause, the Union submitted the unresolved
issues of renewal to the Council of Industrial Relations ("CIR"), the arbitrator named
in the agreement. Union representatives attended the CIR hearings, but Smart Cabling,
although aware of the proceedings, elected not to participate. The CIR issued a
decision renewing the original collective-bargaining agreement and directing the
parties to execute the renewed agreement. Smart Cabling refused to recognize the
CIR's decision.

       The Union brought suit, pursuant to § 301 of the Labor-Management Relations
Act, seeking judicial enforcement of the CIR decision. In response to the suit, Smart
Cabling did not challenge the substance of the arbitrator's decision but contended that
(1) by withdrawing from the entire collective bargaining agreement, Smart Cabling
also withdrew from the binding arbitration clause and (2) the CIR lacked jurisdiction
to resolve the dispute.

      The district court granted the Union's motion for summary judgment,
determining: (1) the obligation to arbitrate survived Smart Cabling's termination of the


      2
       Section1.02(d) of the Collective Bargaining Agreement states, "Unresolved
issues or disputes arising out of the failure to negotiate a renewal or modification of
this Agreement . . . may be submitted jointly or unilaterally to the Council [of
Industrial Relations] for adjudication. . . . The Council decisions shall be final and
binding."

                                          -2-
agreement and (2) Smart Cabling's jurisdictional arguments were procedural in nature
and should have been made before the arbitrator. Smart Cabling appeals.

                                     II. Discussion
      We recognize three challenges to an arbitrator's authority: jurisdictional
challenges of a procedural nature, jurisdictional challenges of a substantive nature, and
challenges that relate to the merits of the arbitrators' decision. Int'l Bhd. of Elec.
Workers, Local Union No. 545 v. Hope Elec. Corp, 380 F.3d 1084, 1098 (8th Cir.
2004). Jurisdictional challenges of a substantive nature are for judicial resolution
whereas jurisdictional challenges of a procedural nature are appropriate for
submission to the arbitrators. Id.

       We review de novo a summary judgement order based upon an arbitration-
jurisdictional determination. Int'l Ass'n of Bridge, Structural, Ornamental, and
Reinforcing Ironworkers, Shopman's Local 493 v. EFCO Corp. & Constr. Prods.,
Inc., 359 F.3d 954, 955 (8th Cir. 2004). "Summary judgment is proper when no
genuine issues of material fact exist and the moving party is entitled to judgment as
a matter of law." Nat'l Am. Ins. Co. v. W & G, Inc., 439 F.3d 943, 945 (8th Cir. 2006)
(internal citations omitted).

                            A. Binding Arbitration Clause
        Smart Cabling argues that by terminating the collective bargaining agreement,
it also terminated the arbitration clause. Whether the parties have a valid arbitration
agreement that binds them is substantive and therefore a question for judicial
determination. EFCO Corp., 359 F.3d at 956; Hope, 380 F.3d at 1098.

      We decided in Hope that "interest arbitration clauses may survive termination,
and employers and eligible workers may be subject to the imposition of at least one
undesired 'successor' agreement through interest arbitration." Hope, 380 F.3d at
1089 n.3. See also Local Union 257 v. Sebastian Elec., 121 F.3d 1180, 1185 (8th Cir.

                                          -3-
1997) (finding that an interest arbitration clause survived the illegal termination of the
collective bargaining agreement). We, however, also expressed a concern about "the
perpetuation of such agreements and the unwanted imposition of multiple generations
of successor agreements." Hope, 380 F.3d at 1089 n.3. In such a case, we held, this
court may invalidate an arbitration provision after one of the parties has terminated
the master agreement.

       The present case does not raise the concern expressed in Hope. The renewed
agreement imposed by the CIR was not the progeny of multiple successor agreements.
In fact, the CIR's renewed agreement was the first and only agreement imposed by an
arbitrator pursuant to the binding arbitration clause. When viewed in the light most
favorable to Smart Cabling, the record shows that the interest arbitration clause was
binding and enforceable against Smart Cabling.

                                B. Jurisdiction Claims
       Smart Cabling argues the CIR lacked jurisdiction to arbitrate because (1) Smart
Cabling properly invoked a waiver defense; (2) the Union did not timely file its
submission to the CIR; (3) the Union did not provide timely notice of its intent to seek
arbitration; and (4) the meetings between the parties were not "bona fide"
negotiations, and, therefore, a condition precedent for arbitration was not satisfied.

       Each of these arguments fails. Existing precedent addresses and resolves each
question raised. Smart Cabling's waiver issue was decided in EFCO Corp., 359 F.3d
at 956 ("Procedural arbitrability issues, as these questions are termed, include
allegation[s] of waiver, delay, or a like defense to arbitrability.") (internal quotations
omitted). Its notice and timeliness issues were decided in Auto. Petroleum & Allied
Indus. Employees Union, Local No. 618 v. Town & Country Ford, Inc., 709 F.2d 509,
514 (8th Cir.1983) ("[T]he issue of whether [a party's] alleged failure to satisfy the
notice requirement barred arbitration is one of procedural arbitrability.") Its "bona
fide" negotiation argument was decided in Hope, 380 F.3d at 1099 (Holding whether

                                           -4-
negotiations were "deadlocked," thereby triggering arbitration is a matter for the
arbitrator to decide.); see also EFCO Corp., 359 F.3d at 956 ("[A]rbitrators should
decide whether the procedural prerequisites for arbitration had been met."). Smart
Cabling's claims are procedural in nature, and therefore should have been presented
before the CIR.

                         C. Enforcement Action Time Barred
       Lastly, Smart Cabling argues the Union's enforcement action is time barred.
Smart Cabling acknowledges that this issue is controlled by our holding in
International Brotherhood of Teamsters v. Kansas City Piggy Back, 88 F.3d 659 (8th
Cir. 1996). Nonetheless, Smart Cabling asks us to revisit our decision. However, this
question is best referred to the court sitting en banc. Liberty Mut. Ins. Co. v. Elgin
Warehouse & Equip., 4 F.3d 567, 571 (8th Cir. 1993).

                                  III. Conclusion
      For the forgoing reasons, the judgment of the district court is affirmed.
                      ______________________________




                                         -5-